                               Case 2:18-cv-01998-APG-PAL Document 24 Filed 01/16/19 Page 1 of 2



                                Jennifer L. Braster
                        1       Nevada Bar No. 9982
                                Andrew J. Sharples
                        2       Nevada Bar No. 12866
                                NAYLOR & BRASTER
                        3       1050 Indigo Drive, Suite 200
                                Las Vegas, Nevada 89145
                        4       Telephone: (702) 420-7000
                                Facsimile: (702) 420-7001
                        5       jbraster@nblawnv.com
                                asharples@nblawnv.com
                        6
                                Attorneys for Defendants
                        7       CONN’S, INC. and CONN APPLIANCES,
                                INC.
                        8

                        9                                  UNITED STATES DISTRICT COURT

                      10                                          DISTRICT OF NEVADA

                      11        FRANCINE EDWARDS, individually and on            Case No. 2:18-cv-01998-APG-PAL
                                behalf of all and others similarly situated,
                      12                                                         STIPULATION TO EXTEND TIME TO
                                                   Plaintiff,                    ANSWER COMPLAINT (Second Request)
                      13
                                       v.
                      14                                                         Complaint filed: October 17, 2018
                                CONN’S, INC. and CONN APPLIANCES,
                      15        INC.,
                      16                           Defendants.
                      17

                      18

                      19              Defendants Conn’s, Inc. and Conn Appliances, Inc. (collectively “Defendants”), by and

                      20       through their counsel of record, and Plaintiff Francine Edwards (“Plaintiff”), by and through her

                      21       counsel of record, hereby submit this stipulation to extend the time for Defendants to respond to

                      22       Plaintiff’s Complaint (ECF No. 1) pursuant to LR IA 6-1.

                      23              Plaintiff filed her Complaint on October 17, 2018. Defendants were served with the

                      24       complaint on December 3, 2018. The parties previously stipulated and agreed to extend the

                      25       deadline for Defendants to respond to January 23, 2019. (ECF Nos. 14, 15). Plaintiff and

                      26       Defendants stipulate and agree that Defendants now shall have until February 25, 2019 to file their

                      27       responsive pleading.

                      28
    NAYLOR & BRASTER
    ATTORNEYS AT LAW
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
                               Case 2:18-cv-01998-APG-PAL Document 24 Filed 01/16/19 Page 2 of 2



                         1               This is Defendants’ second request for an extension of time to respond to the Complaint
                         2     and is not intended to cause any delay or prejudice to any party, but rather due to the fact that
                         3     Defendants’ selected lead counsel, Eric Troutman (who will be filing a pro hac vice application),
                         4     is currently transitioning to another law firm. The additional time is sought due to that transition
                         5     period.
                         6               IT IS SO STIPULATED.
                         7      DATED this 16th day of January 2019.              NAYLOR & BRASTER

                         8                                                        By: /s/ Jennifer L. Braster
                                                                                      Jennifer L. Braster (NBN 9982)
                         9                                                            Andrew J. Sharples (NBN 12866)
                                                                                      1050 Indigo Drive, Suite 200
                      10                                                              Las Vegas, Nevada 89145

                      11                                                               Attorneys for Defendants
                                                                                       CONN’S, INC. and CONN APPLIANCES,
                      12                                                               INC.

                      13        DATED this 16th day of January 2019.              LAW OFFICES OF NICHOLAS
                                                                                  M.PORRAS, P.A.
                      14
                                                                                  By: /s/ Christopher W. Boss
                      15                                                              Nicholas M. Porras (NBN 12849)
                                                                                      nick@porraslegal.com
                      16                                                              201 West Liberty Street, Ste. 207
                                                                                      Reno, NV 89501
                      17
                                                                                       HUGHES ELLZEY, LLP
                      18
                                                                                       W. Craft Hughes
                      19                                                               Jarrett L. Ellzey
                                                                                       2700 Post Oak Blvd., Ste. 1120
                      20                                                               Houston, TX 77056

                      21                                                               BOSS LAW, PLLC

                      22                                                               Christopher W. Boss
                                                                                       9887 4th Street North, Ste. 202
                      23                                                               St. Petersburg, FL 33702

                      24                                                               Attorneys for Plaintiff Francine Edwards
                                                                                       and the Putative Class
                      25
                                IT IS SO ORDERED.
                      26
                                Dated this 18th day of January 2019.
                      27                                                          UNITED STATES MAGISTRATE JUDGE

                      28
    NAYLOR & BRASTER
    ATTORNEYS AT LAW                                                          2 of 2
1050 Indigo Drive, Suite 200
   Las Vegas, NV 89145
      (702) 420-7000
